Fourth Court of Appeals
                                          San Antonio, Texas
                                     MEMORANDUM OPINION
                                              No. 04-14-00600-CV

                                         IN RE Anthony CISNEROS

                                       Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: September 3, 2014

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On August 25, 2014, relator Anthony Cisneros filed a pro se petition for writ of mandamus,

seeking an order directing the district clerk to provide him with copies of certain documents from

the clerk’s record in the underlying parental termination proceeding. 2 This court does not have

jurisdiction to grant the requested relief. By statute, this court has the authority to issue a writ of

mandamus against “a judge of a district or county court in the court of appeals district” and other

writs as necessary to enforce our appellate jurisdiction. See TEX. GOV’T CODE ANN. § 22.221(a)-

(b) (West 2004). We conclude the writ is not necessary to enforce our appellate jurisdiction in this

instance. Accordingly, relator’s petition for writ of mandamus is dismissed for lack of jurisdiction.

                                                           PER CURIAM

1
  This proceeding arises out of Cause No. 2013-PA-02118, styled In the Interest of J.J.C., et al., Children, pending in
the 37th Judicial District Court, Bexar County, Texas, the Honorable Charles E. Montemayor presiding.
2
  An accelerated appeal of the termination order signed July 17, 2014, is currently pending in this court in Appeal No.
04-14-00577-CV, styled In the Interest of J.J.C., A.C., Je.J.C., Children.